PER CURIAM.
Davy Rodriguez Evans appeals his judgment, sentence, and order of probation and community control entered after jury trial. We affirm Mr. Evans’s conviction, sentences, and order of probation and community control without further comment. However, the written judgment indicates that Mr. Evans was adjudicated guilty on count four of the original charge of first-degree tampering with a witness involving a second-degree felony, see § 914.22(l)(e), (2)(e), Fla. Stat. (2014), which is inconsistent with the jury’s finding of guilt, and the trial court’s oral adjudication of guilt, on the lesser included offense of third-degree tampering with a witness involving a misdemeanor, see § 914.22(l)(e), (2)(a). Accordingly, we remand for the trial court to correct the apparent scrivener’s error by entering an amended judgment adjudicating Mr. Evans guilty on count four of the lesser included third-degree witness-tampering offense.
Affirmed; remanded with directions.
CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.